Citation Nr: 1603016	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-31 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and depression.  

2.  Entitlement to an increased rating in excess of 10 percent for residuals of an acne keloidalis nuchae scar (hereinafter "keloid scar"). 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1984 to April 1985, and from November 1988 to March 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a
June 2010 rating decision of the RO in Winston-Salem, North Carolina. 

In October 2015, the Veteran provided testimony from Pittsburgh, Pennsylvania, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.  Subsequently, additional evidence accompanied by waiver has been received by VA.  38 C.F.R. § 20.1304(c) (2015). 

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to an increased rating for a keloid scar is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder, to include bipolar disorder and depression.  

2.  There was no psychiatric injury, disease, or event during service.

3.  The Veteran did not sustain an injury or event related to an acquired psychiatric disorder during service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, claimed as to include bipolar disorder and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

An April 2009 VCAA notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a).  In this letter, the RO informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran as VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, the Veteran's written statements in support of the current appeal, and the October 2015 Board videoconference hearing transcript.  

The duty to assist includes providing a veteran an examination and/or obtaining an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran did not receive a VA examination in conjunction with the claim for service connection for an acquired psychiatric disability.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Board finds that the duty to assist in this case does not require obtaining a VA mental health examination or opinion.  Under the first prong of McLendon, VA must provide a medical examination where there is competent evidence of a current disability.  In this case, there is competent medical evidence of a current disability because the Veteran has been diagnosed with bipolar disorder and depression and VA treatment (medical) records reflect that the Veteran receives treatment for these disabilities.  As to evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period under the second prong of McLendon, there is no evidence to indicate that the Veteran was diagnosed with or had symptoms of bipolar disorder or depression during service, or sustained a psychiatric injury (i.e., traumatic or similar event) or disease in service; therefore, there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  There is no in-service injury, disease, or event to which a competent medical opinion could relate any current acquired psychiatric disability, or a factual basis of continuous symptoms that would support an opinion.  Any such opinion purporting to relate a current psychiatric disorder to service would necessarily be speculative because it would purport to relate the current disability to something that did not in fact occur in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  For these reasons, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an acquired psychiatric disorder.  See 
38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Accordingly, referral of service connection for an acquired psychiatric disorder for a VA examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating service connection for an acquired psychiatric disorder.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.




Service Connection for Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has been diagnosed with an acquired psychiatric disorder, to include bipolar disorder and depression.  Bipolar disorder and depression are not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court of has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran contends that service connection is warranted because an acquired psychiatric disorder (originally claimed as bipolar disorder to include depression) started in service.  Specifically, the Veteran stated that psychiatric symptoms began during the second period of active service (1988-1992), which led to drinking alcohol while in service and after service separation in order to help cope with "problems."  See October 2015 hearing transcript p. 7, p. 11.  The Veteran testified that while in service he thought about more "negative things" than "positive things" and experienced symptoms of depression and anger.  See October 2015 hearing transcript p. 17.  The Veteran also testified as to only using alcohol, and denied the use of other substances, while in service.  Id.      

A September 2002 VA treatment note reflects the Veteran reported beginning drinking as a teenager, which, after high school, increased to "daily use of anywhere from a 6-pack to a case of 12 oz. beers; drank greater quantities while in the Army."
An August 2008 VA treatment note reflects the Veteran reported "using crack in 1992 while in the Army," as well as alcohol dependency that began "before he got out of high school."  

In a March 2009 statement the Veteran reported that, during the second period of service, "I went to the hospital for depression. Drank to hide my feelings."  The Veteran also advanced seeking in-service treatment for drugs and alcohol while "on base" in Germany.   

In a September 2015 lay statement, the Veteran's sister described that after 
service separation the Veteran was quick to "fly off the handle."  In an October 2015 lay statement, a brother described the Veteran's post-service anger management problems and mood swings.   

At the outset, the Board finds that, while some service treatment records have been associated with the claims file, the record reflects that service treatment records from December 1984 to April 1985 (first period of service) and from January 1989 to December 1989 (second period of service) are not available.  See May 2010 and June 2010 formal findings of unavailability.  In this case, service treatment records for the first period of service are not relevant as the Veteran has reported the onset of psychiatric symptoms began during the second period of service.  See October 2015 Board hearing transcript.  As to the second period of service, while service treatment records are unavailable for a limited time period, approximately 
12 consecutive months, the Board is not relying on the absence of service treatment record evidence.  Rather, in making its findings, the Board is relying on the affirmative evidence that is of record, lay and medical, that includes the Veteran's own reports of onset of symptoms and medical history.

Next, the Board finds that the Veteran has an acquired psychiatric disorder, to include bipolar disorder and depression.  An August 2005 VA treatment record shows a diagnosis of depression.  A January 2009 VA treatment record shows a diagnosis of bipolar disorder.  VA treatment records from January 2003 to August 2003, and from August 2007 through June 2009 document a medical history of substance abuse and substance induce mood disorder, alcohol dependence, cocaine dependence, bipolar disorder, and depression.  Private treatment records from August 2007 to June 2009 document a medical history of bipolar disorder, depression, polysubstance dependence, and cocaine and alcohol dependence. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain an injury or event related to an acquired psychiatric disorder during service as there was no psychiatric "injury" or disease or event during service (i.e., the occurrence of traumatic stressor or other relevant event).   At the October 2015 Board hearing, the Veteran testified that the onset of psychiatric symptom began sometime during 1988-1992 (the second period of service).  While, as discussed above, service treatment records from 1989 are unavailable, the available service treatment records for the second period of service make no mention of mental distress, and the Veteran was psychiatrically evaluated as normal approximately three months prior to service separation.  See December 1991 physical examination report.  Also, on the corresponding December 1991 service report of medical history, the Veteran denied current symptoms or a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort, which is consistent with the Veteran's own, contemporaneous history reported in service.  

The Board finds that, except from January 1989 to December 1989, the relevant service treatment records appear complete and that psychiatric symptoms would have ordinarily been recorded during service had they occurred.  As noted above, the December 1991 physical examination report reflects a normal psychiatric evaluation and the concurrent report of medical history, completed by the Veteran, reflects that the Veteran denied depression or excessive worry, nervous trouble of any sort, and frequent trouble sleeping; therefore, service treatment records, which were generated contemporaneous to service and include the Veteran's own contemporaneous lay reports denying psychiatric symptoms, are likely to accurately reflect the Veteran's mental condition, are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records reflect the Veteran sought treatment for ache keloidalis in June 1989 and February 1991, the flu in January 1991, and cough in March 1992, while there is no similar indication from the service treatment records that the Veteran ever sought treatment for psychiatric symptoms during service.  

The Board finds that the Veteran's in-service history of symptoms (i.e., seeking treatment for disorders other than a psychiatric disorder during service and denying any psychiatric complaints prior to service separation) is more contemporaneous to service, so for that additional reason is of more probative value, than the more recent assertions made many years after service separation.  See Harvey v. Brown, 
6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The contemporaneous service treatment records show the Veteran's own denial of and shows no complaints, diagnoses or treatment of an acquired psychiatric disorder, including psychiatric symptoms, during service.  

Further, the weight of the evidence also shows that that the current acquired psychiatric disorder, which manifested many years after service, is not otherwise causally or etiologically related to service.  As stated above, the weight of the evidence shows no psychiatric symptoms during service, and the earliest evidence of a psychiatric diagnosis is not shown until 2003, approximately 11 years after service separation.  The evidence shows that the 11-year period between service separation in 1992 and a depression diagnosis in 2003 is one factor, considered with other factors in this case, that includes a history of treatment that only dates to 
post-service onset, which weighs against service connection.  See Buchanan, 
 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury, disease, or event related to an acquired psychiatric disorder.  

The Board also finds the weight of the competent evidence is against a link between the current acquired psychiatric disorder and active service.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, under the facts of this case that include no in-service stressful event or symptoms and no symptoms following service, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The weight of the evidence shows that symptoms of bipolar disorder and depression were not manifested until over a decade after service separation.  Additionally, at the October 2015 Board hearing the Veteran testified, and various VA treatment records reflect, alcohol use prior to and during service.  Further, contrary to the testimony in October 2015, an August 2008 service treatment record reflects the Veteran reported illegal drug use, including crack cocaine, while in-service; therefore, even assuming that the Veteran's bipolar disorder and depression stemmed from drug and alcohol use during service, the Veteran's repeated 
in-service and post-service illegal substance abuse constitutes willful misconduct, and service connection for bipolar disorder and depression cannot be established.  
38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301 (2015).  

Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a psychiatric diagnosis claimed to be related to service is of no probative value and is further outweighed by the lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment for many years after service separation, and showing no link between the current psychiatric diagnoses and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric 

disorder, claimed as to include bipolar disorder and depression, and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, is denied. 


REMAND

Increased Rating for Keloid Scar 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

The Veteran contends that the service-connected keloid scar, currently rated as 
10 percent disabling, has worsened in severity since the most recent VA examination in April 2010.  Specifically, the Veteran testified that the scar has widened and moved upwards on the scalp, and qualifies for one or more of the characters of disfigurement under Diagnostic Code 7800 (2015).  See October 2015 hearing transcript.  The Board finds that an examination would assist in determining the current size of the keloid scar and/or its characters of disfigurement, if any.  For these reasons, the issue of entitlement to an increased rating in excess of 10 percent for a keloid scar will be remanded for a new scar examination.

Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for keloid scar is REMANDED for the following action:

 1.  Schedule the appropriate VA examination(s), including a VA scar examination, in order to assist in determining the current level of severity of the keloid scar, and in particular, the scar size and any identified characters of disfigurement, if any.  The relevant documents in the record should be made available to any examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The examiner should evaluate the Veteran's service-connected keloid scar and assess the current severity of the disability.  In addition to conducting regular testing, the examiner should opine as to whether such scar is five or more inches in length, one-quarter inch wide at widest part, elevated or depressed on palpation, adherent to underlying skin, hypo or hyperpigmented in area exceeding six square inches (39 square centimeters), abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), underlying soft tissue missing in an area exceeding six square inches, and/or skin indurated and inflexible in an area exceeding six square inches 
(39 square centimeters).  

2.  Then, readjudicate the issue of entitlement to an increased rating in excess of 10 percent for the keloid scar.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


